Citation Nr: 1241912	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for numbness or neuropathy of the legs and feet, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for ulcerative colitis, to include as secondary to service-connected diabetes mellitus or coronary artery disease, status post coronary artery bypass graft.

3.  Entitlement to an initial rating in excess of 10 percent for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1971 to June 1974 and from August 1974 to August 1977. 

These claims come before the Board of Veterans' Appeals on appeal of April 2004 and June 2007 rating and Decision Review Officer decisions of the Department of Veterans Affairs Hartford Regional Office (RO) in Newington, Connecticut.

In January 2011, the Board remanded these claims to the RO via the Appeals Management Center in Washington D.C. for additional development. 

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration.


FINDINGS OF FACT

1.  The Veteran does not currently have neuropathy of, or a disability manifested by numbness of, the legs and feet.  

2.  Ulcerative colitis is not related to the Veteran's active service or service-connected diabetes mellitus or coronary artery disease, status post coronary artery bypass graft.  

3.  Prior to June 2006, the Veteran exhibited depression that was not sufficiently severe as to interfere with his occupational and social functioning or necessitate medication.

4.  From June 2006 to October 2006, the Veteran's psychiatric disorder manifested as moderate symptoms, including occasional depression, irritability, mood swings, anger, a decreased interest in certain activities, sleeping and concentration difficulties, fatigue, low energy and feelings of worthlessness, periodically exacerbated, which caused occupational and social impairment.  

5.  From November 2006 to December 2010, symptoms of the Veteran's psychiatric disability were primarily in remission and, with medication, the Veteran's mental health remained stable.  

6.  Since January 2011, the Veteran's psychiatric disorder has manifested as moderate symptoms, causing occupational and social impairment with reduced reliability and work productivity and efficiency.  


CONCLUSIONS OF LAW

1.  Numbness or neuropathy of the legs and feet was not incurred in service and is not proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Ulcerative colitis was not incurred in or aggravated by service and is not proximately due to or the result of service-connected diabetes mellitus or coronary artery disease, status post coronary artery bypass graft.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for depression, prior to June 2006, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9434 (2012).

4.  The criteria for entitlement to an initial 30 percent rating for depression, from June 2006 to October 2006, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9434 (2012).

5.  The criteria for entitlement to an initial rating in excess of 10 percent for depression, from November 2006 to December 2010, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9434 (2012).

6.  The criteria for entitlement to an initial 50 percent rating for depression, from January 2011, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

In this case, the RO provided the Veteran VCAA notice on these claims by letters dated September 2003, October 2003, November 2003, February 2004 and January 2011.  With regard to content and timing, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  

These letters, one of which the RO sent prior to initially adjudicating these claims, include all necessary information.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  It identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

The RO sent one of the VCAA notice letters after initially deciding the Veteran's claims.  It is thus untimely. The RO cured this timing defect later, however, by readjudicating the Veteran's claims in a supplemental statement of the case issued in September 2011.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  It secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service treatment records and VA and private post-service treatment records.  The RO also afforded the Veteran VA examinations, during which examiners addressed the presence and etiology of the claimed numbness or peripheral neuropathy in the Veteran's legs and feet and the severity of his psychiatric disability.  

II.  Analysis

A.  Service Connection

The Veteran seeks service connection for numbness or peripheral neuropathy in the legs and feet and ulcerative colitis.  According to written statements he and his representative submitted in March 2003, February 2004, July 2007 and January 2011, he developed the numbness secondary to his service-connected diabetes and the ulcerative colitis secondary to the medication he takes for his service-connected diabetes and heart disease.  He contends that the evidence submitted in support of both claims is, at the very least, in relative equipoise.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

1.  Numbness/Peripheral Neuropathy

According to the service treatment records, during service, the Veteran did not report numbness in the legs or feet or any other symptoms of peripheral neuropathy and no medical professional diagnosed peripheral neuropathy.  On discharge examinations conducted in April 1974 and July 1977, examiners noted normal clinical neurologic and lower extremity evaluations.     

Following discharge, beginning in the 1990s, the Veteran sought treatment on a regular basis for numerous medical complaints (four volumes of folders in the claims file), not including numbness in the legs and feet or any other symptom typically indicative of peripheral neuropathy.  

From 2004 to 2011, including during treatment visits and a May 2004 VA examination, he occasionally reported pain and swelling in his legs, feet and left ankle and medical professionals occasionally noted edema in the lower extremities and once noted a weak, impaired gait.  These professionals attributed these symptoms to an old medial malleolus avulsion, prolonged standing at work, a 2001 vein graft harvest from the left leg, a 2006 fall and a missed dose of medication, not peripheral neuropathy.  

The Veteran is diabetic; therefore, since 2000, he has frequently undergone foot and neurological evaluations for the purpose of detecting and monitoring any complication of the diabetes.  During treatment visits and evaluations, however, no medical professional diagnosed peripheral neuropathy of the Veteran's lower extremities, or noted any diabetic-related complications affecting those extremities.  

During a VA examination conducted in October 2003, an examiner specifically indicated that the Veteran did not have the characteristic complaints of diabetic neuropathy.  He elaborated that the Veteran's diabetes was well controlled with no evidence of organ damage, that his complaints of lower extremity pain were probably due to prolonged standing at the cash register, and that, although the Veteran did not respond to monofilament sensation during the examination, a test conducted less than three weeks prior to the examination, was normal.  

During VA examinations conducted in April 2008 and March 2011, examiners noted normal neurological and extremity evaluations with no evidence of diabetic neuropathy.  During the latter examination, the examiner noted that in 2001, 2003, 2007 and 2008, the Veteran had normal examinations negative for neuropathy. 

No medical professional has diagnosed the Veteran with neuropathy.  His assertions thus represent the only evidence of record doing so.  Although the Veteran is competent to state that he experiences numbness, pins and needles, or decreased sensation in certain areas of his body as all are capable of lay observation, not being a medical professional, he is not competent to diagnose a medical condition manifested by those symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition).  

Inasmuch as there is no competent evidence of record establishing that the Veteran currently has peripheral neuropathy in his legs and feet, the Board concludes that such condition was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

2.  Ulcerative Colitis

Post-service medical documents, including VA and private treatment records dated since 2000, confirm that the Veteran currently has ulcerative colitis.  The question is thus whether this disorder is related to the Veteran's active service or to his service-connected diabetes mellitus or coronary artery disease, status post coronary artery bypass graft.  

The Veteran does not contend that the disorder is related to his active service and his service treatment records do not establish such a relationship.  During service, the Veteran expressed no gastrointestinal complaints and no medical professional noted any gastrointestinal abnormality.  On separation examinations conducted in April 1974 and July 1977, examiners noted normal clinical evaluations of the abdomen and viscera.  

According to the only medical evidence in the claims file, close to two decades later, the Veteran began receiving treatment for gastrointestinal complaints attributed to variously diagnosed disorders, including ulcerative colitis.  Physicians have been rendering such treatment on a regular basis since 2000, but during treatment visits, none discussed the etiology of the disorder.  

In March 2011, however, a VA examiner conducted a VA examination and discussed the etiology of the ulcerative colitis.  He concluded that it is less likely than not that the disorder was incurred during service or is secondary to the Veteran's service-connected disabilities, including the treatment rendered for those disabilities.  This conclusion is probative as it is based on a review of the claims file, the diagnosis of this disorder in 1999 or 2000, the fact that the disorder is considered an idiopathic condition (meaning it has no known cause), the absence of medical evidence substantiating a link between the ulcerative colitis and diabetes mellitus, coronary artery disease, or the medication used to treat these conditions, and medical literature suggesting there is a genetic component to the disorder.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner and, again, under Jandreau, his assertions linking his ulcerative colitis to his service-connected disabilities or the medications he takes therefor are incompetent.  
Inasmuch as there is no competent evidence of record establishing an etiological relationship between the Veteran's ulcerative colitis and his active service or service-connected diabetes mellitus or cardiac disability, the Board concludes that such condition was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  

The evidence is not in relative equipoise.  Rather, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

B.  Higher Initial Evaluation

The Veteran claims entitlement to a higher initial evaluation for his depression on the basis that the 10 percent evaluation initially assigned this disability does not accurately reflect the severity of his psychiatric symptoms.  According to written statements he and his representative submitted during the course of this appeal, including in July 2007, December 2007 and October 2012, the depression more closely approximates the criteria for a 30 percent evaluation.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

 
1.  Schedular

The RO has evaluated the Veteran's PTSD as 10 percent disabling under Diagnostic Code (DC) 9434, according to the General Rating Formula for Mental Disorders (formula).  Under this formula, a 10 percent disability rating is assignable when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9434 (2012).

A 30 percent disability rating is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms noted above are meant to represent examples of symptoms that might be indicative of a certain rating.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent rating is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (embracing the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities).  

In this case, the Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that the Veteran's psychiatric disability picture more nearly approximates the criteria for a higher initial evaluation, but only from June 2006 to October 2006 and from January 2011.  As the evidence noted below shows, prior to June 2006, the Veteran exhibited depression that was not sufficiently severe as to interfere with his occupational and social functioning or necessitate medication.  From June 2006 to October 2006, his psychiatric disorder manifested as moderate symptoms, including occasional depression, irritability, mood swings, anger, a decreased interest in certain activities, sleeping and concentration difficulties, fatigue, low energy and feelings of worthlessness, periodically exacerbated, which caused occupational and social impairment.  From November 2006, after his psychiatrist prescribed medication, to December 2010, symptoms of the Veteran's psychiatric disability were primarily in remission and, with the medication, the Veteran's mental health remained stable.  Since January 2011, the Veteran's psychiatric disorder has manifested as moderate symptoms, causing occupational and social impairment with reduced reliability and work productivity and efficiency.  

In 2004, during outpatient treatment visits for multiple medical problems, the Veteran reported that he occasionally felt down, but did not need intervention or medication for depression. 

In September 2005, the Veteran's primary care physician (PCP) referred the Veteran to mental health with a positive depression screen.  On referral, the Veteran denied mental health problems and the psychologist noted that the Veteran had a negative PTSD screen.  

The Veteran's PCP again referred the Veteran in June 2006 for depression and difficulty coping with medical issues, at which time the Veteran reported that nothing made him excited, that "life sucks", and that he had had passive thoughts of death a few times weekly.  The psychologist noted a flat affect, moderate depression, significant anhedonia, and some hopelessness/helplessness and passive thoughts of death.  She assigned the Veteran a Global Assessment of Functioning (GAF) score of 50 and invited the Veteran to a Stress Management Group.     

During a follow-up visit later in the month, the Veteran reported decreased sleep and concentration difficulties, but an increased appetite.  According to the psychologist, the Veteran remained moderately depressed, but was less hopeless.  The psychologist invited the Veteran to the next coping skills group.  

In July 2006, the Veteran indicated that he had had low-grade depression for 3 or 4 years, which corresponded with his deteriorating physical conditions and his depressing job (gaming supervisor who encountered individuals losing money from gambling).  He noted that, occasionally, he felt sad and irritable with low energy and a lack of interest.  He reported that he periodically experienced exacerbations of his depression and that he avoided people, occasionally thought about death and sometimes experienced anxiety.  The psychiatrist assessed the depression as mild, attributed it to dysthymic disorder, and noted periodic exacerbations of the condition attributable to major depressive disorder.  

A psychiatrist began treating the Veteran with antidepressants in October 2006, after the Veteran presented with a complaint of mild depression and unhappiness with his job.  In November 2006, a psychiatrist increased the dosage of the Veteran's medication.  In December 2006 and January 2007, the Veteran reported doing well and having significantly improved symptoms.  He denied having depression, low energy, a loss of interest, helplessness, hopelessness, worthlessness, mania, active suicidal thoughts, intent and plan, hallucinations and paranoid ideation.  

The Veteran continued to do well from February 2007, when he reported that he was happy with his job situation and, thanks to a CPAP machine and Ambien, had been sleeping better, to May 2007.  

In November 2007, he reported that he had been feeling down more often, got irritated easily and had poor sleep and appetite.  A nurse practitioner referred him to a physician who increased the dosage of the Veteran's medication.  Thereafter, the Veteran reported that he was feeling better. 

In September 2008, the Veteran reported that he was doing well psychiatrically and a psychiatrist noted that the Veteran's mood symptoms were in remission.  That psychiatrist recorded the same findings in October 2008 and December 2008 and added that the Veteran was maintaining a positive attitude despite his numerous medical conditions.  Other medical professionals confirmed the same findings in January 2009, March 2009, June 2009, September 2009, November 2009 and March 2010.

During a VA examination conducted in January 2011, the Veteran reported that he had been married to his spouse for 17 years, that they had three children living with them, and that he had been working at a casino for 15 years.  He further reported that he had had a mild to moderate decline in occupational functioning secondary to significant symptoms of depression, concentration difficulties and low energy and motivation.  He described a pattern of truancy at work evidenced by recurrent sick day usage.  

The Veteran also reported that he had had problems in interpersonal relationships secondary to irritability, mood swings and occasional anger issues, which poor sleep exacerbated.  He nonetheless indicated that he had good relationships with his children and grandchildren.  He noted that he had no friends, rarely engaged in activities and hobbies, frequently isolated and found difficulty finding pleasure in most activities.  He denied suicidal and homicidal ideation and attempts and a history of violence.

The examiner noted a dysphoric mood, an affect appropriate to content, logical, coherent and goal-directed thought processes, thought content within normal limits and grossly intact insight and judgment.  He characterized the Veteran's major depressive disorder as recurrent and moderate, indicated that his disorder was moderately affecting the Veteran's ability to maintain steady employment and build and maintain close interpersonal relationships.  The examiner concluded that the symptoms of the Veteran's psychiatric disorder had remained relatively stable or increased slightly since the last examination and resulted in reduced reliability and productivity in work efficiency.

Again, aside from the period of time extending from June 2006 to October 2006, when a psychiatrist first prescribed the Veteran antidepressants, from 2004 to 2010. the Veteran's depression was, at worst, no more than mildly impairing, not requiring medication.  Primarily, however, it was in remission, adequately controlled by medication.  Depression of this severity warrants, at the very most, a 10 percent rating under DC 9434.

From June 2006 to October 2006, medical professionals characterized the Veteran's psychiatric disorder as mild or moderate and one assigned the disorder a GAF score of 50.  According to the Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV), a GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  Based on this definition, during the time period extending from June 2006 to October 2006, the Veteran's psychiatric disorder was more than 10 percent disabling, manifesting primarily as mood imbalances and causing mild to moderate impairment occupationally and socially.  A psychiatric disorder this severe warrants the assignment of a 30 percent rating under DC 9434. 

Recently, during a VA examination conducted in January 2011, the Veteran reported more severe psychiatric symptoms and the VA examiner found the Veteran's report in this regard credible.  Although the Board finds curious the sudden change in reported history only a month after noting no problems during an outpatient treatment visit, it acknowledges that psychiatric disorders often wax and wane.  Given this fact and because the VA examiner, a medical professional, found the Veteran's reported history sufficient to support a finding of occupational and social impairment with reduced reliability and work productivity and efficiency, the Board concludes that, since January 2011, the Veteran's psychiatric disorder warrants the assignment of a 50 percent rating under DC 9434.   

2.  Extraschedular 

In certain circumstances, a claimant may be assigned a higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

If the claimant or the evidence raises the question of entitlement to a higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has not raised the question of whether he is entitled to a higher initial evaluation for depression on an extraschedular basis by asserting interference with employment.  He merely asserts that his depression has caused him to be unhappy with his job.  Regardless, referral is not necessary because the schedular criteria reasonably describe the level of severity and symptomatology of the Veteran's psychiatric disorder.  The criteria contemplate not only the nature of the symptomatology of the disorder, but also how the symptomatology affects the Veteran's ability to function occupationally and socially.  Given this fact, the Board need not proceed further by determining whether the Veteran's psychiatric disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).


3.  Total Disability Evaluation

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

The Veteran has not requested the highest possible evaluation in this case and admits to working, albeit part time.  He has thus not raised the question of entitlement to a TDIU and the Board need not consider such a claim.  

4.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should his psychiatric disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted ratings are the most appropriate given the evidence of record. 

Based on the previous findings, the Board concludes that the criteria for an initial rating in excess of 10 percent for depression, from June 2006 to October 2006 (30 percent rating) and from January 2011 (50 percent rating), are met.  The Board also concludes that the criteria for an initial rating in excess of 10 percent for depression, prior to June 2006 and from November 2006 to December 2010, are not met.  In reaching the latter conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  


ORDER

Service connection for numbness or neuropathy of the legs and feet, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for ulcerative colitis, to include as secondary to service-connected diabetes mellitus or coronary artery disease, status post coronary artery bypass graft, is denied.

An initial rating in excess of 10 percent for depression, prior to June 2006, is denied.  

An initial 30 percent rating for depression, from June 2006 to October 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for depression, from November 2006 to December 2010, is denied.  

An initial 50 percent rating for depression, from January 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


